

117 HRES 599 IH: Expressing the need to safely evacuate United States citizens and allies from Afghanistan.
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 599IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Jacobs of New York (for himself, Mr. McKinley, Mrs. Hartzler, Mr. Allen, Mr. Cawthorn, Ms. Salazar, Mr. Weber of Texas, Mr. Johnson of Ohio, Mr. Moore of Alabama, Mr. Mooney, Mr. Rutherford, and Mr. Mann) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the need to safely evacuate United States citizens and allies from Afghanistan.Whereas following the withdrawal of United States military forces from Afghanistan and the subsequent fall of Kabul to the Taliban, United States citizens and their allies face dire risks to their safety;Whereas the Biden administration estimates as many as 15,000 United States citizens may remain in Afghanistan;Whereas tens of thousands of Afghan citizens who aided the United States during the war in Afghanistan also remain in the country;Whereas the Taliban has retaliated and will continue to retaliate against United States and Afghan citizens;Whereas there have been multiple reports of Afghan soldiers and interpreters being executed by the Taliban;Whereas United States citizens requesting help evacuating from Afghanistan were previously told the United States was unable to guarantee their safety;Whereas the United States had 4,500 troops in the vicinity of Hamid Karzai International Airport as of August 18, 2021; andWhereas it is the responsibility of the Commander in Chief to ensure the safety of United States citizens abroad and our allies: Now, therefore, be itThat the House of Representatives— (1)affirms that the United States stands firm in its commitment to protecting United States citizens and our allies in Afghanistan;(2)calls on the Commander in Chief to provide a plan to ensure all United States citizens are safely evacuated from Afghanistan; and(3)urges the Biden administration to work as expeditiously as possible to rescue Afghan citizens who aided the United States.